Citation Nr: 1448855	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-00 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for a right knee strain, rated as 10 percent prior to March, 11, 2011, 100 percent disabling from March 11, 2011, and as 10 percent disabling from May 1, 2011.

2.  Entitlement to an initial disability rating in excess of 20 percent for right knee instability and patellar subluxation prior to April 14, 2014, and in excess of 20 percent since April 14, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.S.

ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to December 1993. 

This matter comes before the Board of Veterans Appeals (BVA or Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Hartford, Connecticut, that granted a temporary total rating for right knee arthroscopy, partial medial meniscectomy and patella chondroplasty, effective March 11, 2011 to April 30, 2011.  A 10 percent rating was effective from May 1, 2011.  In an April 2014 rating decision, the RO granted service connection for right knee instability and patellar subluxation as secondary to the service-connected right knee strain and assigned a 20 percent rating from April 14, 2014.  

The Veteran did not file any document with VA expressing disagreement with the April 2014 decision.  However, the instability and patellar subluxation are manifestations of the Veteran's service-connected right knee strain.  When the Veteran disagreed with the amount of compensation awarded for right knee disability, she did not limit her appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to her right knee strain.  See AB v Brown, 6 Vet App 35 1993.  Thus, the Board concludes that when the Veteran appealed the rating assigned for her right knee strain, that appeal encompassed ratings for all manifestations of the condition.  Testimony at the Board hearing included the instability and subluxation.  The award of the rating for instability and patellar subluxation in the April 2014 decision could not limit the Board s jurisdiction to less than it had acquired via the May 2011 notice of disagreement.

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

FINDINGS OF FACT

1.  From the November 2010 date of the claim to the March 11, 2011, surgery, the Veteran's right knee disability was manifested by limitation of extension to 20 degrees and dislocated semilunar cartilage with locking, pain and effusion.  There was no evidence of instability.  

2.  From May 1, 2011, the Veteran's right knee disability is manifested by limitation of flexion to 10 degrees, moderate instability and symptomatic removal of semilunar cartilage.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for limitation of extension, for the period prior to March 11, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5261 (2014).

2.  The criteria for a 20 percent rating for dislocated semilunar cartilage, for the period prior to March 11, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5258 (2014).

3.  The criteria for a 30 percent rating for limitation of flexion, for the period from May 1, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5260 (2014).

4.  The criteria for a 10 percent rating for symptomatic removal semilunar cartilage, for the period from May 1, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5259 (2014).

5.  The criteria for a separate rating for instability prior to May 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5257 (2014).

6.  The criteria for a 20 percent rating for instability, for the period from May 1, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5257 (2014).

7.  The criteria for a rating in excess of 20 percent rating for instability, for the period from May 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5257 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in a December 2010 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran was afforded VA medical examinations in February 2011 and April 2014.  The Board finds that these VA examinations are adequate as the examiners considered the Veteran's medical history, including her lay statements; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In an August 2008 rating decision, the RO granted service connection and assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 for right knee strain, as secondary to the service-connected left knee disability, effective December 2007.  In a June 2009 rating decision, the RO denied a claim for increased rating and the Veteran disagreed.  In June 2010, the RO increased the rating to 10 percent under DC 5299-5024, effective December 2007.  On an Appeals Status Election form dated in June 2010, the Veteran indicated that recent rating decision satisfied her appeal on all issues.  

The Veteran submitted a claim for increased rating in November 2010.  In the April 2011 rating action on appeal, the RO increased the rating for right knee strain to 100 percent effective March 11, 2011, based on surgical treatment necessitating convalescence.  A 10 percent rating was assigned under DC 5299-5024 from May 1, 2011.  

In an April 2014 rating decision, the RO granted service connection and assigned a separate 20 percent rating under DC 5257 for right knee instability and patellar subluxation, effective April 14, 2014.  

Historically, the RO has rated the Veteran's right knee disability by analogy under 38 C.F.R. § 4.71a, DC 5024 (which provides criteria for evaluating tenosynovitis, which is rated as limitation of motion of the affected part, as degenerative arthritis which, in turn, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved) or under DC 5260 for limitation of flexion. 

For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II. 

The appropriate diagnostic codes for limitation of motion of the knee joint are DCs 5260 and 5261.  Under DC 5260, flexion of either leg limited to 60 degrees is non-compensable; flexion limited to 45 degrees merits a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent evaluation; flexion limited to 15 degrees would warrant a 30 percent evaluation.  

DC 5261 provides ratings for limitation of extension.  A 0 percent rating is warranted for extension limited to 5 degrees; 10 percent for extension limited to 10 degrees; 20 percent for extension limited to 15 degrees; 30 percent for extension limited to 20 degrees; 40 percent for extension limited to 30 degrees; and 50 percent for extension limited to 45 degrees. 

DC 5257 provides ratings of 10, 20 and 30 percent for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.

DC 5258 provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint.

DC 5259 warrants a maximum 10 percent rating for symptomatic removal of semilunar cartilage. 

Separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 09-04 (Sept. 17, 2004).  Separate ratings may also be assigned for a knee disability under DC 5257 and DC 5010 (for arthritis due to trauma) where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The Board will consider all appropriate diagnostic codes. 

MRI results from August 2009 reveal an impression of a prominent oblique tear involving the body and posterior horn of the medial meniscus.  The results also show near full thickness articular cartilage defects in the lateral facet of the patella with subchondral marrow changes.  

Physical therapy records from December 2010 and January 2011 show complaints of right knee pain.  

The Veteran was afforded a VA examination in February 2011, where she reported constant pain, stiffness, and grinding sensations that have worsened over time.  The Veteran also indicated that walking, any activity that involves bending, and prolonged positions cause pain and stiffness.  She noted instability of both knees, including giving way at least once a day and locking of the right knee.  In regards to endurance, she stated that she is limited to sitting for 10 to 15 minutes.  When standing she shifts her weight and has to sit after 20 minutes.  The Veteran also indicated that she is unable to drive for prolonged periods of time.  In regards to any occupational effects, the Veteran reported that she leaves work early on occasion due to knee pain. 

The Veteran reported flare-ups of pain every few weeks for a few days.  She rated pain during her flare ups as 9 out of 10.  Precipitating factors of the flare-ups include weather and increased activity.  The Veteran reported additional limitation of motion or functional impairment during flare-ups.  She denied any dislocation or recurrent subluxation.  

On physical examination, the VA examiner noted moderate guarding and facial grimace as objective evidence of painful motion.  There was also significant joint line tenderness.  However, there was no evidence of edema, effusion, instability, weakness, redness, heat, or abnormal movement.  

The Veteran's flexion was to 120 degrees, extension was to 0 degrees, with pain from -20 to full.  The VA examiner observed pain on repeated use.  Additional functional loss was also noted during flare-ups, but the VA examiner was unable to determine loss in degrees without resorting to pure speculation.  In regards to stability, no laxity appreciated and the Lachman's test was negative. 

The examiner noted that prior imaging studies reveal a right knee meniscal tear and a cartilage injury.  Thus, the diagnosis was right knee post traumatic degenerative joint disease and posterior medial meniscus tear with articular cartilage defect lateral patella.  The VA examiner noted moderate functional impairment overall.  

VA treatment records from March and April 2011 show that the Veteran underwent a right knee arthroscopy, a partial medial meniscectomy, and a patella chondroplasty.  The post-operative diagnosis was apparent unstable/extended medial meniscus with some degenerative fraying of the posterior horn/root.  No absent anterior horn and no discrete reparable tear at the meniscal capsular junction was found.  Grade 3 chondromalacia to the under surface of the patella was also diagnosed.

VA treatment records from January 2011 to January 2014 show further complaints of right knee pain.  A May 2012 VA medical record shows complaints of instability. 

The Veteran was afforded another VA examination in April 2014.  The Veteran reported worsening painful motion with giving way and persistent kneecap pain with all weight bearing activity, including stairs, inclines, kneeling, bending, stooping, and squatting.  

On physical examination, the Veteran's flexion was to 90 degrees, with pain at 10 degrees.  Extension was to 0 degrees, with pain at 0 degrees.  The Veteran's range of motion was not additionally limited after repetitive testing.  Muscle strength testing was normal.  However, the Veteran showed signs of instability.  The Veteran's right knee was found to have 1+ anterior instability, and 2+ medial lateral instability.  The VA examiner noted moderate recurrent patellar subluxation or dislocation.  Tenderness or pain on palpation was also noted in both knees.

In regards to functional loss, the VA examiner reported that the Veteran's right knee condition results in less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The VA examiner also noted that the Veteran has a meniscal condition, which results in frequent episodes of joint locking, joint pain, and joint effusion. 

The diagnoses were knee strain with partial medical meniscectomy and chondromalacia patella with degenerative joint disease and Baker's cyst.  The VA examiner concluded that the Veteran's right knee condition impacts her ability to work by preventing repetitive ascending and descending down stairs or ladders, walking for distances greater than 20 minutes, standing for periods longer than 10 to 20 minutes, driving for longer than 30 minutes, running, jogging, repetitive bending, squatting, kneeling, or lifting loads greater than 10 to 15 pounds. 

With the exception of the period of temporary total rating, the Veteran's knee disability has 2 separate ratings; 10 percent for limitation of motion for the entire appeal period and 20 percent for instability, from April 2014. 

Based on the evidence, the Board finds that from the November 2010 date of claim to the date of the March 2011 surgery, the Veteran's right knee disability is more appropriately rated under DC 5261 for limitation of extension and warrants an increase to 30 percent.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The February 2011 VA examiner recorded extension to 0 degrees with pain from -20 to 0; the functional equivalent of extension limited to 20 degrees.  DeLuca, 8 Vet. App. at 202.  There was no compensable limitation of flexion at that time.  

For the same period, the Veteran is also entitled to a separate 20 percent rating under DC 5258 for dislocated semilunar cartilage with locking, pain and effusion.  She has credibly reported frequent episodes of locking during that time period and the VA examiner noted her reports of pain.  

Although the RO has used the April 14, 2014, date of the VA examination as an effective date in assigning a separate rating for instability, the Board finds that May 1, 2011 is a more appropriate date.  That date is the first date after the expiration of the temporary total rating following surgery.  The April 2014 VA examination shows specific findings necessary to rate the knee disability, but the evidence also shows that the Veteran was experiencing consistent symptoms prior to the exact date of that examination.  Thus, the Board will consider evaluations for the period beginning May 1, 2011.  

For the period beginning May 1, 2011, the Board finds that a 30 percent rating is warranted for limitation of flexion under DC 5260.  The examiner noted flexion to 90 degrees, with pain at 10 degrees; the functional equivalent of flexion limited to 10 degrees.  DeLuca, 8 Vet. App. at 202.  Pernorio, 2 Vet. App. at 625.  Assignment of a separate rating under DC 5261 for limitation of extension is not warranted.  During the April 2014 VA examination, extension was to 0 degrees, which is normal under VA regulations.  Although the Veteran exhibited pain on extension, there is no evidence that her pain causes functional impairment that more closely approximated the findings for an increased rating under DC 5261.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board further finds that the Veteran is entitled a 20 percent under DC 5257 from May 1, 2011, rather than from the April 2014 date of the VA examination, but not prior to May 1, 2011.  Prior to the 2011 surgery, the Veteran showed no signs of instability.  Although there were reports of instability during the February 2011 VA examination, the February 2011 examiner found no evidence of instability.  At the April 2014 VA examination, the Veteran's right knee was found to have 1+ anterior instability, and 2+ medial lateral instability.  The VA examiner concluded that the Veteran has moderate, not severe, recurrent patellar subluxation or dislocation.  Thus, a rating in excess of 20 percent is not warranted from May 1, 2011.  

The Veteran is entitled to a separate rating of 10 percent under DC 5259 effective May 1, 2011.  The Veteran underwent a meniscectomy in March 2011 and during the April 2014 examination, the VA examiner noted moderate dislocation and found that the Veteran has a meniscal condition, which results in frequent episodes of joint locking, joint pain, and joint effusion.  Thus, a rating of 20 percent is warranted under DC 5259 because of symptomatic removal of the semilunar cartilage.  

In sum, for the period prior to March 11, 2011, the evidence supports a 30 percent rating under DC 5261 for limitation of extension and a 20 percent rating under DC 5248 for dislocated semilunar cartilage.  For the period beginning May 1, 2011, the evidence supports a 30 percent rating under DC 5260 for limitation of flexion, a 20 percent rating under DC 5257 for moderate instability and a 10 percent rating under DC 5259 for symptomatic removal of semilunar cartilage.  

The Board is sympathetic to the Veteran's lay statements that her right knee disability is worse than currently evaluated and those statements have been considered.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's knee disability (pain, instability and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of total rating for compensation based on individual unemployability is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

ORDER

Entitlement to a 30 percent rating for limitation of extension is granted from the November 2010 date of claim to March 11, 2011, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 20 percent rating for dislocated semilunar cartilage is granted from the November 2010 date of claim to March 11, 2011, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 30 percent rating for limitation of flexion is granted from May 1, 2011, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 10 percent rating for symptomatic removal semilunar cartilage is granted from May 1, 2011, subject to the laws and regulations governing the award of monetary benefits.

Entitlement a separate rating for instability prior to May 1, 2011 is denied.

Entitlement to a 20 percent rating for instability is granted from May 1, 2011, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 20 percent for instability after May 1, 2011 is denied.  




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


